Title: To John Adams from John Quincy Adams, 14 January 1797
From: Adams, John Quincy
To: Adams, John


N:29
My Dear Sir.
The Hague January 14. 1797.

I received yesterday your favour of October 23 and it is by several weeks the latest Letter that I have from America.—It tells me that the Elections were going on with as little bitterness as could be expected, and this in the present circumstances is grateful intelligence. But all my American correspondents public and private as they appear to care nothing about the affairs of Europe, seem alike to think us indifferent to those of America. This inattention will eventually produce consequences very serious to our Country and its Government.
There are others who feel the importance of European intercourse and an incessant vigilance towards it, more forcibly, and cultivate it more assiduously. They have at least succeeded to make hard work for the Government of the United States.—In my Letters to you last Summer, will be found as clear an anticipation as my observations could discover and my reflections combine of the Events which are now taking place.—I have not been silent on the subject to the Secretary of State. Of nearly thirty Letters which I have written him since my return from England, I have an acknowledgment that four have been received.—In one of your late Letters it is intimated to me that the correspondence has not been on my part sufficiently frequent with the Treasury department.—I shall endeavour to avoid that complaint in future, but I hope it will be considered just that some suggestion should be made to me of the objects upon which information is desired; some instructions upon which a correspondence can be founded, and some sort of returns to the earnest solicitations which my Letters have contained of measures to direct my conduct and to provide for the punctuality of the United States in this Country.—To an urgent letter from me to the Secretary of the Treasury, written on the 13th. of last June, I am still panting for an answer. The provision which I so long since entreated to be made in Season has been now nearly two months defective; I am assaulted by dunning creditors on one side, by impatient bankers on the other, and month after month elapses in profound silence of advices or remittances from America, while the payments are failing, rumours of troubles and dissensions in the United States spread abroad, the funds depreciate. I am called upon from every quarter to know what the real accounts from thence are, and have only to confess that my accounts are two or three months in arrear of the current course.
It is not for the pleasure of complaining that I mention these circumstances; but on the one hand I regret that a want of these reciprocal communications disenables me from so useful a discharge of my duty, and as my own wishes would dictate, and on the other that I sometimes take great pains to compare and combine symptoms that occur in Europe to announce what an attentive correspondence from America would inform me to be an old Story there, thoroughly understood, and about which all my toils would be perfectly useless. An instance of the last kind, considerably important is that of the suspicions intimated in my letter to you, N. 24—When I wrote it, I had not heard a syllable of the french project upon our western territory. But the concurrence of several circumstances which I then noticed to you, convinced me that something very pernicious to the United States was in agitation; but though I could not precisely divine what it was.—Afterwards from the American Newspapers, when I receive them, and especially from the President’s address to the People, I found that I might spare myself the trouble of endeavouring to detect what was already abundantly discovered, and that it would be needless to lose my self in a chace of probabilities to throw a new mite of conjecture into the settled balance of demonstration.
I have already written you an account of the refusal by the french Directory to receive Mr. Pinckney; and of the apparent alliance between them and the internal Enimies of the American Government. But since my last Letter Mr. Monroe has delivered his letters of recall, and upon that occasion made a speech which was answered by the President of the Directory Barras.—Mr: Monroe’s address indicates what his language and conduct will be upon his return. The same unqualified devotion to the french will, which made him so confidential with Fauchet, upon the parties within the United States, before he set out upon his mission, has influenced him in this last transaction, and at the moment when a national indignity outrageous as it was unprovoked was offered to his Country, he still condescends to flatter them by an eulogy upon the generous services which they themselves have long since publicly and officially declared to have been merely the fruit of a vile speculation; by a declaration as false as it is dishonourable to America, that the principles of their Revolution and of ours were the same; by an exulting reference to his military services in our War, and by an ostentatious avowal of his partiality for the present cause of France: and all this without even hinting the mission of Mr: Pinckney, whose personal and patriotic merits are surely not inferior to his own.—The answer of Barras is such that I scarcely know whether which it inspires most of indignation at the design which it developes, or of contempt for the mode of its execution—In comparison with it, the language of Genet was decency and modesty.—The public opinion concerning it in Europe appears unanimous. I have not heard it mentioned by an individual but with disgust at its thrasonical bombast and ridicule at its bullying menaces.—This tone has been instigated by their American partizans who have suggested to them that the American Government and People must be frightened into a violation of their Treaty with Britain, and of their neutrality. The affectation of parade which was made on this occasion, the display of Ambassadors from Sardinia, from a Duke of Parma, and a Bey of Tunis, the trophies from the battle of Arcole, and the commandant of the national guards, all you may be sure were designed to look and sound very tremendous.—They really think the American People not only as ignorant of Europe as they themselves are of America, but moreover ideots and cowards upon whom tinsel can with the utmost facility be palmed for bullion and with whom a Bey of Tunis or an Infant duke of Parma would furnish as potent a proof of the invincible prevalence of the french power, as the Empires of Austria, Russia or Great-Britain.—In reality their selection of Ambassadors to witness their triumph over Mr. Monroe, has in it something of burlesque.—Tremble O ye People of America! for at the moment when a french Director announces the fury of France against your Government, his Republic rich by her Liberty, surrounded by a retinue of victories, and strong by the esteem of her allies, displays before your eyes her dubious Italian trophies and her expiatory Embassies from the Duke of Parma and the Bey of Tunis!—All this, is in substance is perfectly ridiculous, but coupled with the insolence of Barras’s speech, with his professed distinction between the Government, and the People of the United States, with his compliments to Mr: Monroe, and his recommendation to him to go home and represent the American People there it fully proves that the design of attack upon the Governmen,t by a renewal of Genet’s appeal to the People is prepared and concerted; so as to open upon the commencement of a new Administration.—They very evidently expect great effects from this manoeuvre; their american partizans in Europe already exult as if our rupture with Great Britain was completely effected, and even the friends of our Government are alarmed, and fearful that they will be intimidated into submission, or abandoned by the People, their only support, that this patronage of France will give such weight to the efforts of Faction that they will be no longer resistible, and the system of neutrality will necessarily be overturned.—To say that I myself am without profound anxiety in this respect would be idle and false. The character, temper, and conduct of the two last Houses of Representatives in Congress, have made it impossible to discard apprehensions for the Future and the measures which the popular leaders of the antifederal party have adopted, sanctioned and justified remove every hope that any scruple of independence, patriotism or Justice will interfere between the views of France and their exertions to support them.
I presume however that there is in the American Government a Spirit which will not tamely submit to be bullied out of its system even by the combined insolence of a french Directory with the utmost malignity of internal faction. I presume also that a great majority of the American People will see through the object of this transaction and despise the insidious attempt to separate and discriminate them from their Government. I hope that to the future President of the United States whoever he may be, the Peace of his Country, its honour and its Justice will be as dear as they are to the present, and while every honest voice is uttering admiration and every humane heart ejaculating blessings to the name of Washington, that his successor by exhibiting a continuance of the same wisdom, firmness and moderation, will prove to the sceptics in political speculation that the American soil is fruitful of those Virtues, and the American People determined to support them.
A rupture of our Treaty with Great Britain is in a manner the professed demand upon which the french Directory have made these recent, terrific demonstrations; a suspension of our trade with Britain, will perhaps be required as a condition for a restoration of their good will: that this is their clear design I have long since written you. How far they will go to obtain their end it is impossible to say: it will depend in a great measure upon the support they meet from their party in America. If our Government discover a single symptom of a disposition to yield, or if the House of Representatives for the ensuing Congress, should from its complexion encourage the hopes of obtaining a majority adverse to the system of the Executive, the Directory will not scruple at any measure of hostility which they may imagine or be persuaded, will encrease their influence by the arguments of fear. It is painful to say it, but I am afraid it is true, that they will be instigated from America, to repeat and accumulate hostilities to promote this purpose—But if the Executive should maintain that dignified firmness and moderation which has hitherto distinguished it, and the Representatives more decidedly concur in the established system of neutrality than they have done, the French Government will inevitably retreat, abandon their design of driving us into the War, and be willing to resume their amicable intercourse with that of the United States.
In forming this opinion which is perfectly decided in my mind, I draw the conclusion both from their present mode of proceeding and from their conduct hitherto with all the other neutral Nations. My Letters of last Summer have given you a detail of their proceedings to defeat all the neutrality in Europe, and of their various success according as the neutral State was or was not totally in their power.—In Florence, Venice, Genoa and Lucca, they succeeded; but in Sweden, in Denmark, in Turkey, and even in Prussia, they totally failed.—Their experiment upon Sweden has probably thrown that power permanently into the Russian scale, and had they not desisted from their intrigues and menaces against Denmark they would have met with the same disappointment there.Notwithstanding their refusal to receive Mr: Pinckney, they have authorized a public denial of the report that they had suspended all intercourse with the Government of the United States; At the same time their affectation of courtship to the People of the United States shows that their real object is only to intimidate  and indeed in their present situation however they may bluster they have no inclination to encrease the number of their Enemies.
In order to defeat the views of further hostility which may be urged by the domestic Enemies of the Government, and to deter the Directory from proceding any further it appears to me a very important and very effectual measure would be for the American Government by the means of some official paper to expose in a clear and explicit manner the total want of provocation by them that could palliate the injustice and insolence of the Directory; to shew beyond the power of refutation, as might be done with perfect ease, that France has not the smallest pretext for a rupture: to state the unquestionable right of the United States to contract the engagements of the British Treaty, and to disclaim in the most explicit manner every idea of violating any of the previous engagements with France—To prove that the British Treaty itself protects every previous former stipulation with other powers; and at the same time decisively to repel every pretence that the United States were ever dependent upon France, for any thing more than obligations of reciprocal and equal alliance.—An official paper of this kind, written with coolness and temper like the Letter demanding the call recall of Genet, would have a very favourable effect upon the public opinion of all Europe, and of France in particular where the people are already heartily sick of War, and where upon the appearance of such a Statement, the Directory would not dare take any further violent measures.—For even now, Every body enquires, what the United States have done, or what the occasion is of this conduct of the Directory: nothing is stated to the public but a vague pretence of a more favourable stipulation for military provisionings to the British than to them, and an intimation of studied obscurity that the American Government had condescended to the suggestions of their antient Tyrants.—In the paper mentioned in my last Letter this word suggestions is likewise used when they say that the “fatal” Treaty passed (in the House of Representatives) only by a majority of two notwithstanding wretched suggestions.—Perhaps you may not be aware that they mean by this word to intimate bribery. This is undoubtedly its meaning, and the obliquity of the expression is for the sake of eluding the repulse of a just indignation, which a direct assertion of the same thing would naturally rouse.—But in another paper from the same source, and published alike in the Rédacteur they have produced the lye in all its naked malignity and deformity. For they charge Great Britain for with endeavouring to overthrow the balance of Europe, by abandoning Poland to its Fate, and by enriching herself with the spoils of the French commerce, by a Treaty perfidiously purchased—par un Traité perfidement acheté.”
Indeed, cruel and false as this intimation is, it cannot be surprizing, not only that they should advance, but even that they should believe it.—During several months, if the concurring reports of many different persons may be believed Mr: Monroe made no scruple or hesitation to say in public and mixed companies, that he had not the smallest doubt but Mr: Jay was bribed to sign the Treaty, and to one person he added that to his certain knowledge, when Mr: Jay was employed to negotiate for our Navigation of the Mississipi, he did in fact negotiate against it—The french alas! have but too clearly discovered that at least one Man high in the American Government was not only susceptible of bribery, but capable of begging it, and where they had such satisfactory proof of a readiness for prostitution to them, it cannot be wondered that they should believe the imprudent and iniquitous prejudices of Mr: Monroe’s opinions, of a like propensity in others though towards a different direction.
You will however perceive in the present conduct of the Directory what sort of a disposition they bear towards an Administration at the head of which you may be placed. They know perfectly well how inflexibly you maintained the honour and Interest of America in former times against the insidious policy of Vergennes, and they know equally the consistency & firmness of character which will alike maintain the same cause against their more pernicious designs.—Whatever therefore their artifices working upon popular Passions, and concerted with antifederal partizans can affect, you will take it for granted they will endeavour.—Should the suffrages of the American People impose upon you the burthen of the chief magistracy, it will be necessary to consider this as a settled point; as a source of embarassments and obstacles against which every possible counteracting provision must be made.—If the helm of our public affairs should be committed to other hands, they will certainly be more favoured by the French Directory so long as it shall be under the Government of Sieyés; but I hope they will not be found more ready to sacrifice the welfare of America to the humble pupil of Favier and Franklin, than yours.
The Directory is composed of discordant materials, but they have divided their functions into several departments, and the transaction of all business relative to each particular department is left to one member. The Department of the foreign affairs is thus held by Rewbell a man of strong nerves and weak brain, altogether under the direction of Sieyes, whose cool head, unfeeling heart, and cowardly disposition has been noticed to you in former Letters. He dared not take himself a Seat which was offered him in the Directory, but he knew that the opinions of his old colleague would be at his disposal, and has accordingly always governed him.—This circumstance is well known; for Sieyes having among his other qualities some Vanity, takes care to have it understood that he is the manager of Rewbell. It seems to be a sort of association in which each supplies the qualities denied to the other. One is the Soul and the other the body. One enjoys the profit and parade, with the personal dangers of Office, and the other has its management and conduct, but without its responsibility.—Sieyes bears a personall ill-will to you, a political ill-will to the Prosperity and Union of the United States, and a speculative ill will to yourself the principles of our Constitution, and with all those dispositions concurring together, no proof of malevolence that may hereafter be given will be unexpected to you.—I have formerly suggested that no scruple of morality will interfere to prevent the use of any means by which the french Government may think a desirable end attainable; and my opinion is founded not only upon their uniform conduct through all their Revolutions, but upon the professed principles avowed by the publications of those who have been employed in the direction of their public affairs. The Memoirs of Dumourier, of Madame Roland and of Garat are full of proofs that this idea is not without foundation.
A resolution not to be moved, a candour and moderation not to be angered, a sincere regard for the welfare and wish for the friendship of France, with a temper not to be intimidated by menaces or forced by hostilities, unfolded clearly to the sense and understanding of all the world, I am convinced would go far to disarm them of all the weapons upon the efficacy of which they now place their dependence.—Something must be done, and I beg leave again to repeat the solicitation that a more steady and systematic attention to the affairs of Europe in General may be paid, by the Government. The President indeed has told us, and I am profoundly convinced of the Justice and Importance of the advice, that we ought not to involve ourselves at all in the political system of Europe, but to keep ourselves always distinct and separate from it.—But even to effect this, constant and early information of the current Events, and of the political projects in emb contemplation is no less necessary than if we were directly concerned in them. It is necessary, for the discovery of the efforts made to draw us into the vortex, in Season to make preparations against them. From one of the quotations in this Letter, it is observable that France very formally considers the United States as forming a weight in the balance of Europe. France therefore must necessarily conduct itself towards us upon this supposition. Britain will with equal certainty do the same. It behoves us to be the more cautious and vigilant to counteract all their intrigues and exertions on either side to make us the instruments or the victims of their conquering or plundering Ambition.—The late King of Prussia, always answered with his own hand, every dispatch from every one of his Ministers abroad.—If he had no instructions to give, yet he never failed to acknowledge the receipt of the dispatch and recommend to the Minister a continuance of his zeal and industry.—The mere effect of such an example spreads in more than a geometrical ratio. Negligence on one side creates it on the other, and I know from personal experience how readily indolence and carelessness will creep in upon the steadiest resolutions of Industry, with an apology derived from a reciprocal inattention. Until Mr: Pickering was appointed to the State Department, my Letters were scarcely ever answered; and of more than fifty Letters that I wrote, the receipt not of five was ever acknowledged.—With regard to me and my mission, it might perhaps not be of material consequence; but the case was the same with all the other Ministers of the Government in Europe; all were neglected, and it would have been but natural if many had been tempted thereby to inattention in return.
If this Letter should find you restored to the character only of a private Citizen, its contents will not perhaps be very interesting. If otherwise I do not presume that it will be of any other service than as it may give some little information. The Question is already or must be very soon decided. I hope that the moment of it’s decision and its subsequent results will find you still possessed of the same personal indifference, and public concern which has marked every former part of your political career: and I delight myself with the reflection that the chair of the Union or the farm at Quincy will furnish no other difference than that between the Elevation and the retirement of Wisdom and Virtue.
There is not much authentic news current at this time.—It appears that the new Emperor of Russia, has formally acknowledged the French Republic.—The rupture of the negotiations between France and Britain I have for mentioned in a former Letter—The great naval expedition from Brest was really destined against Ireland. It appears probable that it will not succeed, and one division of the fleet with four or five thousand Men has already returned to Brest.—No certain material intelligence from Italy, except symptoms of discontent, and indiscipline in that as well as in all the other French armies. Here the Assembly are debating their plan of Constitution, one and indivisible
I am with invariable duty and affection, your Son
John Q. Adams